DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7, 13 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "said stop tab" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites “providing at least one corresponding stop tab for said locking ring.”  This phrase is misleading because the phrase implies that the stop tab is included with the locking ring.  It is clear from the drawings and specification that the stop tab is part of the handle.  Therefore, the scope of the claim is unclear.
	Claim 17 recites the limitation "said support channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-6, 8-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,272,217 to Gao et al.
	Regarding claim 1, Gao ‘217 discloses a device for gripping a bougie, the device comprising: a handle 12 having a groove 28 therein;  5a locking ring 48; and a longitudinally curved support channel 22 extending from said groove 28; wherein said bougie 14 is secured within said groove 28 by way of said locking ring 48 (col. 5, lines 63-65 - figs 10-12). 
	10 Regarding claim 2, Gao ‘217 discloses wherein said locking ring 48 is rotatable about said handle 12 to secure said bougie 14 within said groove 28. 
	Regarding claim 3, Gao ‘217 discloses wherein said handle 12 has a reduced diameter portion and wherein said locking ring 48 15is sized to fit over said reduced diameter portion. 

    PNG
    media_image1.png
    300
    195
    media_image1.png
    Greyscale

	Regarding claim 4, Gao ‘217 discloses wherein said reduced diameter portion is located generally centrally on said handle 12 (figs 1 and 11 - note that Gao ‘217 discloses the handle as top end 16 and bottom end 18 - fig 1 and the reduced diameter section looks to be generally centrally located between the ends of handle 12 - fig. 1 and fig. 11). 
	Regarding claim 5, Gao ‘217 discloses wherein said handle 12 has 20at least one stop tab that interferes with the ability of said ring 48 to rotate. 

    PNG
    media_image2.png
    428
    220
    media_image2.png
    Greyscale

	Regarding claim 6, Gao ‘217 discloses wherein said stop tab is flexible (col. 3, lines 35-37).  
	30 Regarding claim 8, Gao ‘217 discloses wherein said ring 48 has two ends and bears at least one collar extension on one of said ends (one of the tips of ring 48 that surround the ring opening - figs 7 and 8). 
	Regarding claim 9, Gao ‘217 discloses wherein said ring 48 bears a collar extension on each of said two ends (tips of ring 48 that surround the ring opening - figs 7 and 8). 
	35 Regarding claim 10, Gao ‘217 discloses wherein said locking ring 48 has an opening for permitting said ring to beAtty. Docket No.: 1669.24110 - 14 - mounted on said handle 12, wherein said opening is adjacent on each side to a finger member, wherein said finger members form a portion of a V-shape (fig 11). 
	Regarding claim 11, Gao ‘217 discloses wherein said opening 5is smaller than the diameter of said handle (fig 11). 
	Regarding claim 14, Gao ‘217 discloses a device for gripping a bougie, the device comprising:  25a handle having a top end 16, a bottom end 18, and inner surface forming a side opening 24 and exterior surface 26, wherein said exterior surface comprises a gripping area 30 and said gripping area is located opposite said side opening 24. 
	30 Regarding claim 15, Gao ‘217 discloses wherein said gripping area comprises a plurality of ridges 30. 
	Regarding claim 16, Gao ‘217 discloses wherein said device has an inlet 40 and outlet 42 at said top end 16. 
	Regarding claim 17, Gao ‘217 discloses wherein said support 35channel 22 bears tube retainers (sides of channel 22 - fig 4). 	
	Regarding claim 18, Gao ‘217 discloses further comprising aAtty. Docket No.: 1669.24110 - 15 -channel having a channel groove 28 therein, wherein said support channel 22 extends from said groove, and wherein said support channel is longitudinally curved. 
	Regarding claim 19, Gao ‘217 discloses further comprising a 5finger valve 46 on said handle (fig 6). 
	Regarding claim 20, Gao ‘217 discloses wherein said bottom end of said handle has a reduced diameter section and at least one stop tab.

    PNG
    media_image3.png
    422
    275
    media_image3.png
    Greyscale
   
    PNG
    media_image2.png
    428
    220
    media_image2.png
    Greyscale


	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,272,217 to Gao et al.
	Concerning method claim 12 in view of the structure disclosed by Gao ‘217, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 12, Gao ‘217 discloses a method of intubation comprising the steps of: providing a device according to claim 1; squeezing a bougie 14 into said groove 28, said squeezing 10carried out with gripping force of a user's fingers; locking said locking ring 48, thereby keeping said bougie in position within said groove 28; gripping said bougie 14 and said handle 12 together as one unit during said intubation;  15positioning the bougie 14 during the intubation process within an airway; and rotating said locking ring 48 to release said bougie 14. 

Allowable Subject Matter
	Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	 					Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office action rejections.  The list of supports is as follows: US-10272217-B2 OR US-10478578-B2 OR US-20150034078-A1 OR US-20140166000-A1 OR US-20110120458-A1 OR US-5733242-A OR US-4244362-A OR US-20150173598-A1 OR US-20140128681-A1 OR US-20140107422-A1 OR US-20120178996-A1 OR US-20090125002-A1 OR US-6443156-B1 OR US-5509408-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632